Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 14, 2014.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-14-00643-CR



           IN RE LAWRENCE EDWARD THOMPSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1370098

                       MEMORANDUM OPINION

      On August 8, 2014, relator Lawrence Edward Thompson filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Michael McSpadden, presiding judge of the 209th District Court of Harris County,
to rule on his motion for a Franks v. Delaware1 hearing and pretrial application for
writ of habeas corpus.

      According to the record filed with relator’s petition, he is represented by
counsel in the underlying criminal proceeding. A criminal defendant is not entitled
to hybrid representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.
App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The
issues relator raises in his pro se petition for writ of mandamus relate directly to a
criminal proceeding in which he is presented by counsel. Therefore, in the absence
of a right to hybrid representation, relator has presented nothing for this Court’s
consideration. See Patrick, 906 S.W.2d at 498.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                    PER CURIAM

Panel Consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




      1
          438 U.S. 154 (1978).
                                          2